DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 and 23-23 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13th, 2021 has been entered.
 
Response to Amendment
This Office Action is in response to applicant’s communication filed on January 13th, 2021. The Applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last office action, claims 1, 9, and 17 have been amended. As a result, claims 1-17 and 23-23 are pending in this office action.

Response to Arguments
Applicant’s arguments, see pg. 11-12 under 35 U.S.C 103, filed on January 13th, 2021, with respect to the rejections of independent claims 1, 9, and 17, as amended, under 35 U.S.C 103, where the applicant asserts that White and Dumais does not teach or suggest, “identifying a cluster of requests similar to the second request”

Examiner respectfully disagrees. White teaches [0053], “In one example implementation, the user and/or query clustering module 218 employs repeated-bisection clustering with a cosine similarity metric and classifies the users and/or queries into a specific behavior category according to the ratio of intra-cluster similarity to extra-cluster similarity. The user and/or query clustering module may use such a ratio to determine which user behavior category and/or which query-click behavior category to classify a specific user or query” (Examiner correlates this classification of the queries based on behavior as grouping the cluster of requests).

White then further teaches [0060], “In another example, the prediction model data may also be specific to one sub-group of the particular user group. One example sub-group may include one or more other users that share a user behavior profile associated with the user. In yet another example, the prediction model data may identify relevant search results for a particular query cluster that includes the search query” (Examiner correlates this prediction model in determining whether the relevant search results is similar to this particular query cluster (behavior category)).

As such, White teaches “identifying a cluster of requests similar to the second request” (See White: [0053], “classifies the users and/or queries into a specific behavior category according to the ratio of intra-cluster similarity to extra-cluster similarity. The user and/or query clustering module may use such a ratio to determine which user behavior category and/or which query-click behavior category to classify a specific user or query” and  [0060], “In another example, the prediction model data may also be specific to one sub-group of the particular user group. One example sub-group may include one or more other users that share a user behavior profile associated with the user. In yet another example, the prediction model data may identify relevant search results for a particular query cluster that includes the search query”).

Applicant’s arguments, see pg. 11-12 under 35 U.S.C 103, filed on January 13th, 2021, with respect to the rejections of independent claims 1, 9, and 17, as amended, under 35 U.S.C 103, where the applicant asserts that White and Dumais does not teach or suggest, “determining, for each of a plurality of entity types, a respective entity type score based on a number of implicit user interactions with records of the entity type displayed responsive to one or more requests in the cluster of requests”. The examiner agreed the applied references, Dumais, does not teach or suggest the above limitation, therefore, the argument have been fully considered are persuasive. The rejection is withdrawn under 35 U.S.C 103 in independent claims 1, 9, and 17. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2016/0283585 issued to Zheng et al. (hereinafter as " Zheng ") is shown to teach the amended limitation. 

Zheng teaches “determining, for each of a plurality of entity types, a respective entity type score based on a number of implicit user interactions with records of the entity type displayed responsive to one or more requests in the cluster of requests” (See Zheng [0078]-[0079], “The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. In this case, the user interest-based text ranking list may include all portions listed top down from a portion having the highest user interest-based score to a portion having the lowest user interest-based score, i.e. from a portion that is most attractive to the user to a portion that is least attractive to the user” {See Zheng: [0070]; The implicit prediction may be based on the user's behavior regarding an article related to a topic. For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article}) {Examiner correlates the “entity” according to the profile or historical record (account) based on their implicit user interactions (behaviors) where the ranking list includes scores based on their user’s interest that include highest interest (Latest modify) and lowest interest (Oldest modify)}.

As such, Zheng teaches determining, for each of a plurality of entity types (See Zheng [0078]-[0079], “The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used), a respective entity type score based on a number of implicit user interactions with records of the entity type displayed responsive to one or more requests in the cluster of requests (See Zheng [0078]-[0079], “The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior…the user interest-based text ranking list may include all portions listed top down from a portion having the highest user interest-based score to a portion having the lowest user interest-based score, i.e. from a portion that is most attractive to the user to a portion that is least attractive to the user” {See Zheng: 
[0070]; The implicit prediction may be based on the user's behavior regarding an article related to a topic. For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article}).
 
Applicant’s arguments, see pg. 11-12 under 35 U.S.C 103, filed on January 13th, 2021, with respect to the rejections of independent claims 1, 9, and 17, as amended, under 35 U.S.C 103, where the applicant asserts that White and Dumais does not teach or suggest, “determining, by the processor, a relevance score for respective records from a second plurality of records, wherein the second plurality of records includes the respective record corresponding to the received representation of the implicit user interaction, and wherein the relevance score for the respective record is based on the received representation of the implicit user interaction and on a determined entity type score corresponding to an entity type of the respective record”. The examiner agreed the applied references, Dumais,
Zheng teaches determining, by the processor, a relevance score for respective records from a second plurality of records, wherein the second plurality of records includes the respective record corresponding to the received representation of the implicit user interaction, and wherein the relevance score for the respective record is based on the received representation of the implicit user interaction and on a determined entity type score corresponding to an entity type of the respective record (See Zheng: [0070]; For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article. These explicit and implicit user interests can be compiled in the user interest profile of the user. [0078]-[0079]; The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. The user interest-based score determining unit 1006 may send the user interest-based scores to the user interest-based text ranking generator 1008 for generating a user interest-based text ranking list. For example, from top down in the relevance-based text ranking list, the user interest-based text ranking generator 1008 finds a top one portion that meets a predetermined threshold regarding the user's interest, e.g. at least one matching keyword, or named entity, or category in the The user interest-based text ranking generator 1008 lists the top one as the first in the user interest-based text ranking list.

As such, Zheng teaches a relevance score for respective records from a second plurality of records, wherein the second plurality of records includes the respective record corresponding to the received representation of the implicit user interaction (See Zheng: [0070]; For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article. These explicit and implicit user interests can be compiled in the user interest profile of the user. [0078]-[0079]; The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. For example, from top down in the relevance-based text ranking list, the user interest-based text ranking generator 1008 finds a top one portion that meets a predetermined threshold regarding the user's interest, e.g. at least one matching keyword, or named entity, or category in the user's interest profile), and wherein

the relevance score for the respective record is based on the received representation of the implicit user interaction and on a determined entity type score corresponding to an entity type of the respective record (See Zheng: [0070]; For example…In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article. These explicit and implicit user interests can be compiled in the user interest profile of the user  and See Zheng: [0078]-[0079]; The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. For example, from top down in the relevance-based text ranking list, the user interest-based text ranking generator 1008 finds a top one portion that meets a predetermined threshold regarding the user's interest, e.g. at least one matching keyword, or named entity, or category in the user's interest profile).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2013/0246383 issued to White et al. (hereinafter as "White") in view of U.S Patent Application Publication 2016/0283585 issued Hao Zheng (hereinafter as "Zheng").

	Regarding claim 1, White teaches a computer implemented method for causing display of records via a user interface, the method comprising: receiving, by a processor (White:[0099]; For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer),

 	a first request to display a set of records (White: [0017]; Therefore, when a user submits a search query, the search engine can leverage user behavior (e.g., user action) predictions to initially provide a search result page and/or refine the search result page with a different ranking of documents, for example, and/or change other information (e.g., provide different suggested/related searches). [0030]; Once brought online, the updated information retrieval model 118 may be used by the search engine 106 to generate an initial or refined search result page 126 in response to a search query. By way of example, the search result page 126 may include a ranked list of relevant documents with a highest likelihood of being relevant (e.g., being selected/clicked) amongst search engine users of a user cluster having a same or similar set of the user behavior indicia 112, which may include gaze position predictions, and/or amongst search queries of a query cluster having same or similar query terms);

 	causing display, by the processor, via the user interface, of a first plurality of records (White:[0030];the search engine 106 may respond to the search query by generating refined search queries, which may be formed by adding, removing and/or changing query terms to the search query based upon the user behavior indicia 112, and instructing the browser component to display the refined search queries on a corresponding portion of the search result page 126 (e.g., a hypertext object configured to display suggested search queries));

 	receiving, by the processor, a representation of an implicit user interaction with a respective record of the first plurality of records displayed via the user interface (White: [0028]; using related portions of the search log data 120, the extraction mechanism 106 may define specific user actions based upon feature data. Each feature may be defined as a set of various cursor-related events, such as cursor trails, reading patterns, pointer clicks, scrolls, hover views, text selections (e.g., highlighting), search box interactions and/or the like over a pre-established time period. As an example, the extraction mechanism 108 may classify one or more features, into the specific user actions, such as a re-query (e.g., a search request for another search query), user attention (e.g., reading, gazing and/or the like), an electronic document selection and/or the like. [0031]; An example enhanced search result may convey one or more user behaviors (e.g., positive or negative abandonment, dissatisfaction, re-query and/or the like), as expressed through cursor activities of a sample of the users 102 that visit the corresponding electronic document, in addition to a brief description The search engine 106 may also generate a new ranking by reordering documents from a previous search result page, for example, in response to the user behavior indicia 112), wherein

 	the implicit user interaction comprises presence of a cursor within an area of the user interface for more than a threshold time (White: [0072]; The extraction mechanism may also retain cursor events that exceed a threshold level of user interaction. Examples of such cursor events include cursor movement in excess of a threshold number of pixels (e.g., eight pixels), a change in direction, and a pause in cursor activity in excess of a threshold time period (e.g., forty seconds)), the area of the user interface corresponding to the respective record of the first plurality of records (White: [0031]; An example enhanced search result may convey one or more user behaviors (e.g., positive or negative abandonment, dissatisfaction, re-query and/or the like), as expressed through cursor activities of a sample of the users 102 that visit the corresponding electronic document, in addition to a brief description and an embedded link. The search engine 106 may also generate a new ranking by reordering documents from a previous search result page, for example, in response to the user behavior indicia 112), and wherein 

the presence of the cursor within the area of the user interface is responsive to user input to move the cursor to the area (White:[0028]; using related portions of the search log data 120, the extraction mechanism 106 may define specific user actions based upon feature data. Each feature may be defined as a set of various cursor-related events, such as cursor trails, reading patterns, pointer clicks, scrolls, hover views, text selections (e.g., highlighting), search box interactions and/or the like over a pre-established time period. As an example, the extraction mechanism 108 may classify one or more features, into the specific user actions, such as a re-query (e.g., a search request for another search query)); 

receiving, by the processor, a second request to display a set of records (White: [0017]; Therefore, when a user submits a search query, the search engine can leverage user behavior (e.g., user action) predictions to initially provide a search result page and/or refine the search result page with a different ranking of documents, for example, and/or change other information (e.g., provide different suggested/related searches). [0065]; The search engine may refine or enhance the search result pages by expanding a relative document listing and/or providing diverse sets of relative documents, for example, to increase a likelihood that the exhaustive-passive users identifies relative documents that match information needs. Since the exhaustive-passive type users are more likely to submit a re-query relative to the other groups, the extraction mechanism may also support search query refinement by suggesting query terms to add, remove and/or modify);

	identifying a cluster of requests similar to the second request (White: [0053]; In one example implementation, the user and/or query clustering module 218 employs repeated-bisection clustering with a cosine similarity metric and classifies the users and/or queries into a specific behavior category according to the ratio of intra-cluster similarity to extra-cluster similarity. The user and/or query clustering module may use such a ratio to determine which user behavior category and/or which query-click behavior category to classify a specific user or query. [0060]; In another example, the prediction model data may also be specific to one sub-group of the particular user group. One example sub-group may include one or more other users that share a user behavior profile associated with the user. In yet another example, the prediction model data may identify relevant search results for a particular query cluster that includes the search query); 

	Although, White teaches receiving a representation of an implicit user interaction with a respective record of the first plurality of records, wherein the implicit user interaction comprises presence of a cursor within an area of the user interface for more than a threshold time, the area of the user interface (See White: [0017]; Therefore, when a user submits a search query, the search engine can leverage user behavior (e.g., user action) predictions to initially provide a search result page and/or refine the search result page with a different ranking of documents, for example, and/or change other information (e.g., provide different suggested/related searches). See [0028], “Each feature may be defined as a set of various cursor-related events, such as cursor trails, reading patterns, pointer clicks, scrolls, hover views, text selections (e.g., highlighting), search box interactions and/or the like over a pre-established time period. As an example, the extraction mechanism 108 may classify one or more features, into the specific user actions, such as a re-query). White does not explicitly teach determining, for each of a plurality of entity types, a respective entity type score based on a number of implicit user interactions with records of the entity type displayed responsive to one or more requests in the cluster of requests; determining, by the processor, a relevance score for respective records from a second plurality of records, wherein the second plurality of records includes the respective record corresponding to the received representation of the implicit user interaction, and wherein the relevance score for the respective record is 2based on the received representation of the implicit user interaction and on a determined entity type score corresponding to an entity type of the respective record; ranking, by the processor, the second plurality of records based on the respective relevance scores; and causing display, by the processor, via the user interface, the second plurality of records according to the ranking.

	However, Zheng teaches determining, for each of a plurality of entity types, a respective entity type score based on a number of implicit user interactions with records of the entity type displayed responsive to one or more requests in the cluster of requests(Zheng: [0078]-[0079]; The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. In this case, the user interest-based text ranking list may include all portions listed top down from a portion having the highest user interest-based score to a portion having the lowest user interest-based score, i.e. from a portion that is most attractive to the user to a portion that is least attractive to the user {See Zheng: [0070]; The implicit prediction may be based on the user's behavior regarding an article related to a topic. For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article…In still another example, if there are statistics showing that people with an age above 60 have a high interest in topics about “moving to Florida,” and the user sending the request has an age above 60, it can be determined implicitly that the user has some interest in topics like “moving to Florida.” These explicit and implicit user interests can be compiled in the user interest profile of the user}); 

determining, by the processor, a relevance score for respective records from a second plurality of records(Zheng: [0066]; At 910, a relevance score model is selected for the content. At 912, content feature(s) are compared with feature(s) of each text piece/portion. At 914, a relevance score is determined for each text portion, e.g. based on a degree of similarity between the features of the text portion and the features representing a topic of the content. At 916, a relevance-based text ranking list including the text portions is generated based on the scores of the text portions), wherein

 the second plurality of records includes the respective record corresponding to the received representation of the implicit user interaction(Zheng: [0070]; A user interest profile may include information regarding the user's interest determined based on either explicit input from the user or implicit predictions of the system. The explicit input may include the user's bookmarking or annotation of a particular article. The implicit prediction may be based on the user's behavior regarding an article related to a topic. For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article. [0078]; based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. According to the selected interest score model 1007, the user interest-based score determining unit 1006 determines a user interest-based score for each portion, based on the user interests of the user and the information about each portion received from the parsed content information obtaining unit 1004. The user interest-based score determining unit 1006 may send the user interest-based scores to the user interest-based text ranking generator 1008 for generating a user interest-based text ranking list), and wherein [[a]]

 the relevance score for the respective record is 2based on the received representation of the implicit user interaction and on a determined entity type score corresponding to an entity type of the respective record(Zheng: [0070]; For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article. These explicit and implicit user interests can be compiled in the user interest profile of the user. [0078]-[0079]; The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. The user interest-based score determining unit 1006 may send the user interest-based scores to the user interest-based text ranking generator 1008 for generating a user interest-based text ranking list. For example, from top down in the relevance-based text ranking list, the user interest-based text ranking generator 1008 finds a top one portion that meets a predetermined threshold regarding the user's interest, e.g. at least one matching keyword, or named entity, or category in the user's interest profile. The user interest-based text ranking generator 1008 lists the top one as the first in the user interest-based text ranking list); 

ranking, by the processor, the second plurality of records based on the respective relevance scores (Zheng: [0066]; At 914, a relevance score is determined for each text portion, e.g. based on a degree of similarity between the features of the text portion and the features representing a topic of the content. At 916, a relevance-based text ranking list including the text portions is generated based on the scores of the text portions. At 918, the relevance-based text ranking list is sent, e.g. to the user interest-based text ranking unit 610 and/or the snippet generation unit 612); and

 causing display, by the processor, via the user interface, the second plurality of records according to the ranking (Zheng: [0066]; At 914, a relevance score is determined for each text portion, e.g. based on a degree of similarity between the features of the text portion and the features representing a topic of the content. At 916, a relevance-based text ranking list including the text portions is generated based on the scores of the text portions. At 918, the relevance-based text ranking list is sent, e.g. to the user interest-based text ranking unit 610 and/or the snippet generation unit 612).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng. The modification to do so would improve White’s method of displaying search results by monitoring the user’s activity according to cursor activities by incorporating Zheng’s method of ranking the results of interacting with the search results according to implicit activity of the user in such that by receiving results according to mouse activity in such display accurate results to the users when requested (Zheng: [0071]; Based on the user profile and/or the user interest profile, the user interest determiner 1002 may ).
	Regarding claim 9, White teaches a non-transitory computer-readable storage medium storing computer program instructions executable by a processor to perform operations for causing display of records via a user interface (White:[0093]-[0094]; Computer 610 typically includes a variety of computer readable media and can be any available media that can be accessed by computer 610. The system memory 630 may include computer storage media in the form of volatile and/or nonvolatile memory such as read only memory (ROM) and/or random access memory (RAM). A user can enter commands and information into the computer 610 through input devices 640. A monitor or other type of display device is also connected to the system bus 622 via an interface, such as output interface 650), the operations comprising: 
receiving, by a processor (White: [0099]; For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer), a first request to display a set of records(White: [0017]; Therefore, when a user submits a search query, the search engine can leverage user behavior (e.g., user action) predictions to initially provide a search result page and/or refine the search result page with a different ranking of documents, for example, and/or change other information (e.g., provide different suggested/related searches). [0030]; Once brought online, the updated in response to a search query. By way of example, the search result page 126 may include a ranked list of relevant documents with a highest likelihood of being relevant (e.g., being selected/clicked) amongst search engine users of a user cluster having a same or similar set of the user behavior indicia 112, which may include gaze position predictions, and/or amongst search queries of a query cluster having same or similar query terms); 

causing display, by the processor, via the user interface, of a first plurality of records(White:[0030];the search engine 106 may respond to the search query by generating refined search queries, which may be formed by adding, removing and/or changing query terms to the search query based upon the user behavior indicia 112, and instructing the browser component to display the refined search queries on a corresponding portion of the search result page 126 (e.g., a hypertext object configured to display suggested search queries)); 

4receiving, by the processor, a representation of an implicit user interaction with a respective record of the first plurality of records displayed via the user interface(White: [0028]; using related portions of the search log data 120, the extraction mechanism 106 may define specific user actions based upon feature data. Each feature may be defined as a set of various cursor-related events, such as cursor trails, reading patterns, pointer clicks, scrolls, hover views, text selections (e.g., highlighting), search box interactions and/or the like over a pre-established time period. As an example, the extraction mechanism 108 may classify one or more features, into the specific user actions, such as a re-query (e.g., a search request for another search query), user attention (e.g., reading, gazing and/or the like), an electronic document selection and/or the like. [0031]; An example enhanced search result may convey one or more user behaviors (e.g., positive or negative abandonment, dissatisfaction, re-query and/or the like), as expressed through cursor activities of a sample of the users 102 that visit the corresponding electronic document, in addition to a brief description and an embedded link. The search engine 106 may also generate a new ranking by reordering documents from a previous search result page, for example, in response to the user behavior indicia 112), wherein

 the implicit user interaction comprises presence of a cursor within an area of the user interface for more than a threshold time(White: [0072]; The extraction mechanism may also retain cursor events that exceed a threshold level of user interaction. Examples of such cursor events include cursor movement in excess of a threshold number of pixels (e.g., eight pixels), a change in direction, and a pause in cursor activity in excess of a threshold time period (e.g., forty seconds)), 

the area of the user interface corresponding to the respective record of the first plurality of records (White: [0031]; An example enhanced search result may convey one or more user behaviors (e.g., positive or negative abandonment, dissatisfaction, re-query and/or the like), as expressed through cursor activities of a sample of the users 102 that visit the corresponding electronic document, in addition to a brief description and an embedded link. The search engine 106 may also generate a new ranking by reordering documents from a previous search result page, for example, in response to the user behavior indicia 112), and wherein 

the presence of the cursor within the area of the user interface is responsive to user input to move the cursor to the area (White:[0028]; using related portions of the search log data 120, the extraction mechanism 106 may define specific user actions based upon feature data. Each feature may be defined as a set of various cursor-related events, such as cursor trails, reading patterns, pointer clicks, scrolls, hover views, text selections (e.g., highlighting), search box interactions and/or the like over a pre-established time period. As an example, the extraction mechanism 108 may classify one or more features, into the specific user actions, such as a re-query (e.g., a search request for another search query)); 

receiving, by the processor, a second request to display a set of records (White: [0017]; Therefore, when a user submits a search query, the search engine can leverage user behavior (e.g., user action) predictions to initially provide a search result page and/or refine the search result page with a different ranking of documents, for example, and/or change other information (e.g., provide different suggested/related searches). [0065]; The search engine may refine or enhance the search result pages by expanding a relative document listing and/or providing diverse sets of relative documents, for example, to increase a likelihood that the exhaustive-passive users identifies relative documents that match information needs. Since the exhaustive-passive type users are more likely to submit a re-query relative to the other groups, the  search query refinement by suggesting query terms to add, remove and/or modify); 

	identifying a cluster of requests similar to the second request (White: [0053]; In one example implementation, the user and/or query clustering module 218 employs repeated-bisection clustering with a cosine similarity metric and classifies the users and/or queries into a specific behavior category according to the ratio of intra-cluster similarity to extra-cluster similarity. The user and/or query clustering module may use such a ratio to determine which user behavior category and/or which query-click behavior category to classify a specific user or query. [0060]; In another example, the prediction model data may also be specific to one sub-group of the particular user group. One example sub-group may include one or more other users that share a user behavior profile associated with the user. In yet another example, the prediction model data may identify relevant search results for a particular query cluster that includes the search query); 

Although, White teaches receiving a representation of an implicit user interaction with a respective record of the first plurality of records, wherein the implicit user interaction comprises presence of a cursor within an area of the user interface for more than a threshold time, the area of the user interface (See White: [0017]; Therefore, when a user submits a search query, the search engine can leverage user behavior (e.g., user action) predictions to initially provide a search result page and/or refine the search result page with a different ranking of documents, for Each feature may be defined as a set of various cursor-related events, such as cursor trails, reading patterns, pointer clicks, scrolls, hover views, text selections (e.g., highlighting), search box interactions and/or the like over a pre-established time period. As an example, the extraction mechanism 108 may classify one or more features, into the specific user actions, such as a re-query). White does not explicitly teach determining, for each of a plurality of entity types, a respective entity type score based on a number of implicit user interactions with records of the entity type displayed responsive to one or more requests in the cluster of requests; determining, by the processor, a relevance score for respective records from a second plurality of records, wherein the second plurality of records includes the respective record corresponding to the received representation of the implicit user interaction, and wherein the relevance score for the respective record is 2based on the received representation of the implicit user interaction and on a determined entity type score corresponding to an entity type of the respective record; ranking, by the processor, the second plurality of records based on the respective relevance scores; and causing display, by the processor, via the user interface, the second plurality of records according to the ranking.

	However, Zheng teaches determining, for each of a plurality of entity types, a respective entity type score based on a number of implicit user interactions with records of the entity type displayed responsive to one or more requests in the cluster of requests(Zheng: [0078]-[0079]; The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. In this case, the user interest-based text ranking list may include all portions listed top down from a portion having the highest user interest-based score to a portion having the lowest user interest-based score, i.e. from a portion that is most attractive to the user to a portion that is least attractive to the user {See Zheng: [0070]; The implicit prediction may be based on the user's behavior regarding an article related to a topic. For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article}); 

determining, by the processor, a relevance score for respective records from a second plurality of records(Zheng: [0066]; At 910, a relevance score model is selected for the content. At 912, content feature(s) are compared with feature(s) of each text piece/portion. At 914, a relevance score is determined for each text portion, e.g. based on a degree of similarity between the features of the text portion and the features representing a topic of the content. At 916, a relevance-based text ranking list including the text portions is generated based on the scores of the text portions), wherein 

the second plurality of records includes the respective record corresponding to the received representation of the implicit user interaction(Zheng: [0070]; A user interest profile may include information regarding the user's interest determined based on either explicit input from the user or implicit predictions of the system. The explicit input may include the user's bookmarking or annotation of a particular article. The implicit prediction may be based on the user's behavior regarding an article related to a topic. For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article. [0078]; based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. According to the selected interest score model 1007, the user interest-based score determining unit 1006 determines a user interest-based score for each portion, based on the user interests of the user and the information about each portion received from the parsed content information obtaining unit 1004. The user interest-based score determining unit 1006 may send the user interest-based scores to the user interest-based text ranking generator 1008 for generating a user interest-based text ranking list), and wherein [[a]]

 the relevance score for the respective record is based on the received representation of the implicit user interaction and on a determined entity type score corresponding to an entity type of the respective record(Zheng: [0070]; For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article. These explicit and implicit user interests can be compiled in the user interest profile of the user. [0078]-[0079]; The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. The user interest-based score determining unit 1006 may send the user interest-based scores to the user interest-based text ranking generator 1008 for generating a user interest-based text ranking list. For example, from top down in the relevance-based text ranking list, the user interest-based text ranking generator 1008 finds a top one portion that meets a predetermined threshold regarding the user's interest, e.g. at least one matching keyword, or named entity, or category in the user's interest profile. The user interest-based text ranking generator 1008 lists the top one as the first in the user interest-based text ranking list);

 ranking, by the processor, the second plurality of records based on the respective relevance scores(Zheng: [0066]; At 914, a relevance score is determined for each text portion, e.g. based on a degree of similarity between the features of the text portion and the features representing a topic of the content. At 916, a relevance-based text ranking list including the text portions is generated based on the scores of the text portions. At 918, the relevance-based text ranking list is sent, e.g. to the user interest-based text ranking unit 610 and/or the snippet generation unit 612); and 

causing display, by the processor, via the user interface, the second plurality of records according to the ranking (Zheng: [0066]; At 914, a relevance score is determined for each text portion, e.g. based on a degree of similarity between the features of the text portion and the features representing a topic of the content. At 916, a relevance-based text ranking list including the text portions is generated based on the scores of the text portions. At 918, the relevance-based text ranking list is sent, e.g. to the user interest-based text ranking unit 610 and/or the snippet generation unit 612).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng. The modification to do so would improve White’s method of displaying search results by monitoring the user’s activity according to cursor activities by incorporating Zheng’s method of ranking the results of interacting with the search results according to implicit activity of the user in such that by receiving results according to mouse activity in such display accurate results to the users when requested (Zheng: [0071]; Based on the user profile and/or the user interest profile, the user interest determiner 1002 may determine or predict personal interest(s) of the user. The user interest determiner 1002 may then send the user interests to the user interest-based score determining unit 1006 for determining a user interest-based score for each portion of the content item to be provided to the user).
Regarding claim 17, White teaches a computer system comprising: a processor(White:[0099]; For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer); and

 a non-transitory computer-readable storage medium storing computer program instructions executable by the processor to perform operations for causing display of records via a user interface(White: [0093]; Computer 610 typically includes a variety of computer readable media and can be any available media that can be accessed by computer 610. The system memory 630 may include computer storage media in the form of volatile and/or nonvolatile memory such as read only memory (ROM) and/or random access memory (RAM)),
 
the operations comprising: receiving, by a processor, a first request to display a set of records(White: [0017]; Therefore, when a user submits a search query, the search engine can leverage user behavior (e.g., user action) predictions to initially provide a search result page and/or refine the search result page with a different ranking of documents, for example, and/or change other information (e.g., provide different suggested/related searches). [0030]; Once brought online, the updated information retrieval model 118 may be used by the search engine 106 to generate an initial or refined search result page 126 in response to a search query. By way of example, the search result page 126 may include a ranked list of relevant documents with a highest likelihood of being relevant (e.g., being selected/clicked) amongst search engine users of a user cluster having a same or similar set of the user behavior indicia 112, which may include gaze position predictions, and/or amongst search queries of a query cluster having same or similar query terms);

 causing display, by the processor, via the user interface, of a first plurality of records(White:[0030];the search engine 106 may respond to the search query by generating refined search queries, which may be formed by adding, removing and/or changing query terms to the search query based upon the user behavior indicia 112, and instructing the browser component to display the refined search queries on a corresponding portion of the search result page 126 (e.g., a hypertext object configured to display suggested search queries)); 

7receiving, by the processor, a representation of an implicit user interaction with a respective record of the first plurality of records displayed via the user interface(White: [0028]; using related portions of the search log data 120, the extraction mechanism 106 may define specific user actions based upon feature data. Each feature may be defined as a set of various cursor-related events, such as cursor trails, reading patterns, pointer clicks, scrolls, hover views, text selections (e.g., highlighting), search box interactions and/or the like over a pre-established time period. As an example, the extraction mechanism 108 may classify one or more features, into the specific user actions, such as a re-query (e.g., a search request for another search query), user attention (e.g., reading, gazing and/or the like), an electronic document selection and/or the like. [0031]; An example enhanced search result may convey one or more user behaviors (e.g., positive or negative abandonment, dissatisfaction, re-query and/or the like), as expressed through cursor activities of a sample of the users 102 that visit the corresponding electronic document, in addition to a brief description and an embedded link. The search engine 106 may also generate a new ranking by reordering documents from a previous search result page, for example, in response to the user behavior indicia 112), wherein

 the implicit user interaction comprises presence of a cursor within an area of the user interface for more than a threshold time(White: [0072]; The extraction mechanism may also retain cursor events that exceed a threshold level of user interaction. Examples of such cursor events include cursor movement in excess of a threshold number of pixels (e.g., eight pixels), a change in direction, and a pause in cursor activity in excess of a threshold time period (e.g., forty seconds)), 

the area of the user interface corresponding to the respective record of the first plurality of records(White: [0031]; An example enhanced search result may convey one or more user behaviors (e.g., positive or negative abandonment, dissatisfaction, re-query and/or the like), as expressed through cursor activities of a sample of the users 102 that visit the corresponding electronic document, in addition to a brief description and an embedded link. The search engine 106 may also generate a new ranking by reordering documents from a previous search result page, for example, in response to the user behavior indicia 112), and wherein

 the presence of the cursor within the area of the user interface is responsive to user input to move the cursor to the area(White:[0028]; using related portions of the search log data 120, the extraction mechanism 106 may define specific user actions based upon feature data. Each feature may be defined as a set of various cursor-related events, such as cursor trails, reading patterns, pointer clicks, scrolls, hover views, text selections (e.g., highlighting), search box interactions and/or the like over a pre-established time period. As an example, the extraction mechanism 108 may classify one or more features, into the specific user actions, such as a re-query (e.g., a search request for another search query)); 

receiving, by the processor, a second request to display a set of records(White: [0017]; Therefore, when a user submits a search query, the search engine can leverage user behavior (e.g., user action) predictions to initially provide a search result page and/or refine the search result page with a different ranking of documents, for example, and/or change other information (e.g., provide different suggested/related searches). [0065]; The search engine may refine or enhance the search result pages by expanding a relative document listing and/or providing diverse sets of relative documents, for example, to increase a likelihood that the exhaustive-passive users identifies relative documents that match information needs. Since the exhaustive-passive type users are more likely to submit a re-query relative to the other groups, the extraction mechanism may also support search query refinement by suggesting query terms to add, remove and/or modify); 

	identifying a cluster of requests similar to the second request (White: [0053]; In one example implementation, the user and/or query clustering module 218 employs repeated-bisection clustering with a cosine similarity metric and classifies the users and/or queries into a specific behavior category according to the ratio of intra-cluster similarity to extra-cluster similarity. The user and/or query clustering module may use such a ratio to determine which user behavior category and/or which query-click behavior category to classify a specific user or query. [0060]; In another example, the prediction model data may also be specific to one sub-group of the particular user group. One example sub-group may include one or more other users that share a user behavior profile associated with the user. In yet another example, the prediction model data may identify relevant search results for a particular query cluster that includes the search query); 

Although, White teaches receiving a representation of an implicit user interaction with a respective record of the first plurality of records, wherein the implicit user interaction comprises presence of a cursor within an area of the user interface for more than a threshold time, the area of the user interface (See White: [0017]; Therefore, when a user submits a search query, the search engine can leverage user behavior (e.g., user action) predictions to initially provide a search result page and/or refine the search result page with a different ranking of documents, for example, and/or change other information (e.g., provide different suggested/related searches). See [0028], “Each feature may be defined as a set of various cursor-related events, such as cursor trails, reading patterns, pointer clicks, scrolls, hover views, text selections (e.g., highlighting), search box interactions and/or the like over a pre-established time period. As an example, the extraction mechanism 108 may classify one or more features, into the specific user actions, such as a re-query). White does not explicitly teach identifying a cluster of requests similar to the second request; determining, for each of a plurality of entity types, a respective entity type score based on a number of implicit user interactions with records of the entity type displayed responsive to one or more requests in the cluster of requests; determining, by the processor, a relevance score for respective records from a second plurality of records, wherein the second plurality of records includes the respective record corresponding to the received representation of the implicit user interaction, and wherein the relevance score for the respective record is 2based on the received representation of the implicit user interaction and on a determined entity type score corresponding to an entity type of the respective record; ranking, by the processor, the second plurality of records based on the respective relevance scores; and causing display, by the processor, via the user interface, the second plurality of records according to the ranking.

	However, Zheng teaches determining, for each of a plurality of entity types, a respective entity type score based on a number of implicit user interactions with records of the entity type displayed responsive to one or more requests in the cluster of requests(Zheng: [0078]-[0079]; The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. In this case, the user interest-based text ranking list may include all portions listed top down from a portion having the highest user interest-based score to a portion having the lowest user interest-based score, i.e. from a portion that is most attractive to the user to a portion that is least attractive to the user {See Zheng: [0070]; The implicit prediction may be based on the user's behavior regarding an article related to a topic. For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article});

 determining, by the processor, a relevance score for respective records from a second plurality of records(Zheng: [0066]; At 910, a relevance score model is selected for the content. At 912, content feature(s) are compared with feature(s) of each text piece/portion. At 914, a relevance score is determined for each text portion, e.g. based on a degree of similarity between the features of the text portion and the features representing a topic of the content. At 916, a relevance-based text ranking list including the text portions is generated based on the scores of the text portions), wherein

 the second plurality of records includes the respective record corresponding to the received representation of the implicit user interaction(Zheng: [0070]; A user interest profile may include information regarding the user's interest determined based on either explicit input from the user or implicit predictions of the system. The explicit input may include the user's bookmarking or annotation of a particular article. The implicit prediction may be based on the user's behavior regarding an article related to a topic. For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article. [0078]; based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. According to the selected interest score model 1007, the user interest-based score determining unit 1006 determines a user interest-based score for each portion, based on the user interests of the user and the information about each portion received from the parsed content information obtaining unit 1004. The user interest-based score determining unit 1006 may send the user interest-based scores to the user interest-based text ranking generator 1008 for generating a user interest-based text ranking list), and wherein [[a]]

 the relevance score for the respective record is based on the received representation of the implicit user interaction and on a determined entity type score corresponding to an entity type of the respective record(Zheng: [0070]; For example, if the user has many actions during reading the article, including but not limited to clicking, scrolling, zooming, and pressing, the user may be predicted to be implicitly interested in the article and/or the topic. In another example, a long dwelling time on an article may also implicitly indicate the user's interest on the article or some features/portions of the article. These explicit and implicit user interests can be compiled in the user interest profile of the user. [0078]-[0079]; The user interest-based score determining unit 1006 may select an interest score model 1007 based on the user's profile or historical records, e.g. which model better predicted the user's interest in the history based on the user's confirmation or behavior after the model is used. The user interest-based score determining unit 1006 may send the user interest-based scores to the user interest-based text ranking generator 1008 for generating a user interest-based text ranking list. For example, from top down in the relevance-based text ranking list, the user interest-based text ranking generator 1008 finds a top one portion that meets a predetermined threshold regarding the user's interest, e.g. at least one matching keyword, or named entity, or category in the user's interest profile. The user interest-based text ranking generator 1008 lists the top one as the first in the user interest-based text ranking list);

 ranking, by the processor, the second plurality of records based on the respective relevance scores(Zheng: [0066]; At 914, a relevance score is determined for each text portion, e.g. based on a degree of similarity between the features of the text portion and the features representing a topic of the content. At 916, a relevance-based text ranking list including the text portions is generated based on the scores of the text portions. At 918, the relevance-based text ranking list is sent, e.g. to the user interest-based text ranking unit 610 and/or the snippet generation unit 612); and 

8causing display, by the processor, via the user interface, the second plurality of records according to the ranking(Zheng: [0066]; At 914, a relevance score is determined for each text portion, e.g. based on a degree of similarity between the features of the text portion and the features representing a topic of the content. At 916, a relevance-based text ranking list including the text portions is generated based on the scores of the text portions. At 918, the relevance-based text ranking list is sent, e.g. to the user interest-based text ranking unit 610 and/or the snippet generation unit 612).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng. The modification to do so would improve White’s method of displaying search results by monitoring the user’s activity according to cursor activities by incorporating Zheng’s method of ranking the results of interacting with the search results according to implicit activity of the user in such that by receiving results according to mouse activity in such display accurate results to the users when requested (Zheng: [0071]; Based on the user profile and/or the user interest profile, the user interest determiner 1002 may determine or predict personal interest(s) of the user. The user interest determiner 1002 may then send the user interests to the user interest-based score determining unit 1006 for determining a user interest-based score for each portion of the content item to be provided to the user).
	Regarding claim 21, the modification of White and Zheng teaches claimed invention substantially as claimed, and White further teaches the processor is a component of a client device(White: [0099]; For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer).  

	Regarding claim 22, the modification of White and Zheng teaches claimed invention substantially as claimed, and White further teaches the processor is a component of an online system(White: [0058]; A user may submit a search query, via a browser component running on a user computer, to a live search engine (e.g., the search engine 106 of FIG. 1) that responds with the current search result page The browser component may render and display the current search result page in a form of one or more electronic documents on a computer display device. [0099]; For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer).  

	Regarding claim 23, the modification of White and Zheng teaches claimed invention substantially as claimed, and White further teaches the processor is a component of an online system (White: [0058]; A user may submit a search query, via a browser component running on a user computer, to a live search engine (e.g., the search engine 106 of FIG. 1) that responds with the current search result page comprising embedded links to relevant documents on the Internet. The browser component may render and display the current search result page in a form of one or more electronic documents on a computer display device. [0099]; For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer).

Claims 2, 4-6, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0246383 issued to White et al. (hereinafter as "White") in view of U.S Patent Application Publication 2016/0283585 issued Hao Zheng (hereinafter as "Zheng") in further view of U.S Patent Application Publication 2006/0149710 issued to Koningstein (hereinafter as "Koningstein").

Regarding claim 2, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach the second request to display a set of records identifies an entity type, wherein the second request is for records of the identified entity type.

	Koningstein teaches the second request to display a set of records identifies an entity type, wherein the second request is for records of the identified entity type (Koningstein: [0037]; Alternatively, or in addition, a user device 150 may submit such a request. Alternatively, or in addition, a Web-based e-mail server 140 may submit such a request. Such an ad request may include a number of ads desired. The ad request may also include document request information. This information may include the document itself (e.g., a Web page), a category or topic corresponding to the content of the document or the document request. [0045]; such as keywords or topics, to be associated with entities, such as Web pages or categories. (Generally, entities (or representatives of entities) can be put on a result page, and can be acted on by users.) Such associations may be used for a variety or reasons, such as, for example, targeting ads, suggesting targeting features for an advertisement for presentation to advertisers, automatically generating targeting criteria for an advertisement, etc).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include the second request for records identifies an entity type, wherein the second request is for records of the identified entity type as taught by Koningstein. The modification to do so would improve White and Zheng’s method to retrieving results by providing better results in locating data corresponding to the actual entity the user is trying to retrieve to prevent irreverent results (Koningstein: [0061]; User behavior with respect to the results (e.g., selection or not, conversion or not, dwell time, etc.) may be tracked. The tracked user behavior may then be used to update (e.g., the weight of, generally referred to as the “score” of) the feature-to-entity association).
	Regarding claim 4, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach the relevance score for the record corresponding to the implicit user interaction is proportionate to an aggregate amount of time spent by the cursor within the area of the user interface.

	Koningstein teaches the relevance score for the record corresponding to the implicit user interaction is proportionate to an aggregate amount of time spent by the cursor within the area of the user interface (Koningstein: [0064]; The score may be a function of one or more of (a) a frequency of the feature with respect to the document, (b) a user action with respect to the document, (c) feature scores of related or similar documents, (d) total frequency and inverse document frequency of the feature, (e) general performance (e.g., selection rate, conversion rate, etc. across all queries) of the document, etc. Examples of each of these factors are described below. [0066]; For example, if the user selects and dwells on the document for a long period of time when it was rendered on a search results page to a query, features from the query would be scored higher than if the document were selected but the user only dwelled on the document for short period of time. Indeed, a very short dwell time may be used to discount a score enhanced by the fact that a user selected the document).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include the second request for records identifies an entity type, wherein the second request is for records of the identified entity type as taught by Koningstein. The modification to do so would improve White and Zheng’s method to retrieving results by providing better results in locating data corresponding to the actual entity the user is trying to retrieve to prevent irreverent results (Koningstein: [0061]; User behavior with respect to the results (e.g., selection or not, conversion or not, dwell time, etc.) may be tracked. The tracked user behavior may then be used to update (e.g., the weight of, generally referred to as the “score” of) the feature-to-entity association).
	Regarding claim 5, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach the relevance score for a record of the second plurality of records is based at least in part on a number of times records, comprising a similar entity type as the record of the second plurality of records that corresponds to the entity type of the second request to display records, are selected for display, wherein the 3cursor was present for more than the threshold time within an area of the user interface displaying the record comprising the entity type.

	Koningstein teaches the relevance score for a record of the second plurality of records is based at least in part on a number of times records, comprising a similar entity type as the record of the second plurality of records that corresponds to the entity type of the second request to display records, are selected for display (Koningstein:[0066]; The feature score may be a function of a user action with respect to the document. For example, if the user selected the document when it was rendered on a search results page to a query, features from the query would be scored higher than if the document were not selected. As another example, if the user competed a transaction at a document when it was rendered on a search results page to a query, features from the query would be scored higher than if the no conversion took place on the document), wherein

the 3cursor was present for more than the threshold time within an area of the user interface displaying the record comprising the entity type (Koningstein: [0064]; The score may be a function of one or more of (a) a frequency of the feature with respect to the document, (b) a user action with respect to the document, (c) feature scores of related or similar documents, (d) total frequency and inverse document frequency of the feature, (e) general performance (e.g., selection rate, conversion rate, etc. across all queries) of the document, etc. Examples of each of these factors are described below. [0066]; Dwell time may also be considered. For example, if the user selects and dwells on the document for a long period of time when it was rendered on a search results page to a query, features from the query would be scored higher than if the document were selected but the user only dwelled on the document for short period of time. Indeed, a very short dwell time may be used to discount a score enhanced by the fact that a user selected the document).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include the record corresponding to the implicit user interaction is proportionate to an aggregate amount of time spent by the cursor within the area of the user interfac
	Regarding claim 6, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach storing, by the processor, aggregate data describing implicit user interactions associated with records; and wherein determining a relevance score for a record from the second plurality of records is based on the aggregate data describing implicit user interactions associated with the record from the second plurality of records.

	Koningstein teaches storing, by the processor, aggregate data describing implicit user interactions associated with records (Koningstein: [0047]; For  query (and/or user action) logging operations 270 may be used to generate an aggregated log of query to document associations, and perhaps user action (including inaction) to document associations 280); and wherein 

determining a relevance score for a record from the second plurality of records is based on the aggregate data describing implicit user interactions associated with the record from the second plurality of records (Koningstein: [0070]; The features and/or feature scores associated with a document may be tracked generally, over all users, or may be tracked per user group, or per individual user. That is, it may be desirable to segment the query and user action data for different types of users in order to create different sets of associated features that may subsequently be used with the different types of users. For example, information may be tracked and aggregated per user group (e.g., users within different demographics, users with similar interests, or individual users)).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include the second request for records identifies an entity type, wherein the second request is for records of the identified entity type as taught by Koningstein. The modification to do so would improve White and Zheng’s method to retrieving results by providing better results in locating data corresponding to the actual entity the user is trying to retrieve to prevent irreverent results (Koningstein: [0061]; User behavior with respect to the results (e.g., selection or not, conversion or not, dwell time, etc.) may be tracked. The tracked user behavior may then be used to update (e.g., the weight of, generally referred to as the “score” of) the feature-to-entity association).
Regarding claim 10, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach the second request to display a set of records identifies an entity type, wherein the second request is for records of the identified entity type.
	Koningstein teaches the second request to display a set of records identifies an entity type, wherein the second request is for records of the identified entity type (Koningstein: [0037]; Alternatively, or in addition, a user device 150 may submit such a request. Alternatively, or in addition, a Web-based e-mail server 140 may submit such a request. Such an ad request may include a number of ads desired. The ad request may also include document request information. This information may include the document itself (e.g., a Web page), a category or topic corresponding to the content of the document or the document request. [0045]; such as keywords or topics, to be associated with entities, such as Web pages or categories. (Generally, entities (or representatives of entities) can be put on a result page, and can ).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include the second request for records identifies an entity type, wherein the second request is for records of the identified entity type as taught by Koningstein. The modification to do so would improve White and Zheng’s method to retrieving results by providing better results in locating data corresponding to the actual entity the user is trying to retrieve to prevent irreverent results (Koningstein: [0061]; User behavior with respect to the results (e.g., selection or not, conversion or not, dwell time, etc.) may be tracked. The tracked user behavior may then be used to update (e.g., the weight of, generally referred to as the “score” of) the feature-to-entity association).
	Regarding claim 12, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach the relevance score for the record corresponding to the implicit user interaction is proportionate to an aggregate amount of time spent by the cursor within  the area of the user interfac

	Koningstein teaches the relevance score for the record corresponding to the implicit user interaction is proportionate to an aggregate amount of time spent by the cursor within the area of the user interface(Koningstein: [0064]; The score may be a function of one or more of (a) a frequency of the feature with respect to the document, (b) a user action with respect to the document, (c) feature scores of related or similar documents, (d) total frequency and inverse document frequency of the feature, (e) general performance (e.g., selection rate, conversion rate, etc. across all queries) of the document, etc. Examples of each of these factors are described below. [0066]; For example, if the user selects and dwells on the document for a long period of time when it was rendered on a search results page to a query, features from the query would be scored higher than if the document were selected but the user only dwelled on the document for short period of time. Indeed, a very short dwell time may be used to discount a score enhanced by the fact that a user selected the document).
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include the second request for records identifies an entity type, wherein the second request is for records of the identified entity type as taught by Koningstein. The modification to do so would improve White and Zheng’s method to retrieving results by providing better results in locating data corresponding to the actual entity the user is trying to retrieve to prevent irreverent results (Koningstein: [0061]; User behavior with respect to the results (e.g., selection or not, conversion or not, dwell time, etc.) may be tracked. The tracked user behavior may then be used to update (e.g., the weight of, generally referred to as the “score” of) the feature-to-entity association).
  	Regarding claim 13, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach the relevance score for a record of the second plurality of records is based at least in part on a number of times records, comprising a similar entity type as the record of the second plurality of records that corresponds to the entity type of the second request to display records, are selected for display, wherein the cursor was present for more than the threshold time within an area of the user interface displaying the record comprising the entity type.

	Koningstein teaches the relevance score for a record of the second plurality of records is based at least in part on a number of times records, comprising a similar entity type as the record of the second plurality of records that corresponds to the entity type of the second request to display records, are selected for display (Koningstein:[0066]; The feature score may be a function of a user action with respect to the document. For example, if the user selected the document when it was rendered on a search results page to a query, features from the query would be scored higher than if the document were not selected. As another example, if the user competed a transaction at a document when it was rendered on a search results page to a query, features from the query would be scored higher than if the no conversion took place on the document), wherein 

the cursor was present for more than the threshold time within an area of the user interface displaying the record comprising the entity type (Koningstein: [0064]; The score may be a function of one or more of (a) a frequency of the feature with respect to the document, (b) a user action with respect to the document, (c) feature scores of related or similar documents, (d) total frequency and inverse document frequency of the feature, (e) general performance (e.g., selection rate, conversion rate, etc. across all queries) of the document, etc. Examples of each of these factors are described below. [0066]; Dwell time may also be considered. For example, if the user selects and dwells on the document for a long period of time when it was rendered on a search results page to a query, features from the query would be scored higher than if the document were selected but the user only dwelled on the document for short period ).  

It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include the second request for records identifies an entity type, wherein the second request is for records of the identified entity type as taught by Koningstein. The modification to do so would improve White and Zheng’s method to retrieving results by providing better results in locating data corresponding to the actual entity the user is trying to retrieve to prevent irreverent results (Koningstein: [0061]; User behavior with respect to the results (e.g., selection or not, conversion or not, dwell time, etc.) may be tracked. The tracked user behavior may then be used to update (e.g., the weight of, generally referred to as the “score” of) the feature-to-entity association).
	Regarding claim 14, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach storing, by the processor, aggregate data describing implicit user interactions associated with records; and wherein determining a relevance score for a record from the second plurality of records is based on the aggregate data describing implicit user interactions associated with the record from the second plurality of records.

	Koningstein teaches storing, by the processor, aggregate data describing implicit user interactions associated with records (Koningstein: [0047]; For example, query (and/or user action) logging operations 270 may be used to generate an aggregated log of query to document associations, and perhaps user action (including inaction) to document associations 280); and 6wherein 

determining a relevance score for a record from the second plurality of records is based on the aggregate data describing implicit user interactions associated with the record from the second plurality of records(Koningstein: [0070]; The features and/or feature scores associated with a document may be tracked generally, over all users, or may be tracked per user group, or per individual user. That is, it may be desirable to segment the query and user action data for different types of users in order to create different sets of associated features that may subsequently be used with the different types of users. For example, information may be tracked and aggregated per user group (e.g., users within different demographics, users with similar interests, or individual users)).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include the second request for records identifies an entity type, wherein the second request is for records of the identified entity type as taught by Koningstein. The modification to do so would improve White and Zheng’s method to retrieving results by providing better results in locating data corresponding to the actual entity the user is trying to retrieve to prevent irreverent results (Koningstein: [0061]; User behavior with respect to the results (e.g., selection or not, conversion or not, dwell time, etc.) may be tracked. The tracked user behavior may then be used to update (e.g., the weight of, generally referred to as the “score” of) the feature-to-entity association).
Claims 7-8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0246383 issued to White et al. (hereinafter as "White") in view of U.S Patent Application Publication 2016/0283585 issued Hao Zheng (hereinafter as "Zheng") in further view of U.S Patent Application Publication 2005/0149498 issued to Lawrence (hereinafter as " Lawrence").
Regarding claim 7, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach receiving, by the processor, implicit user interactions representing modes of input of individual search query terms; and wherein determining a relevance score for a record from the second plurality of records is based on features comprising the mode of input of search query terms that match the record.

	Lawrence teaches receiving, by the processor, implicit user interactions representing modes of input of individual search query terms (Lawrence: [0023]; As the client 102 a or the user 112 a interacts with a client articles 171 a-c, the monitoring engine 140 monitors such client behavior activity, and from this client behavior activity creates client-side behavior data associated with the client articles 171 a-c. The client behavior activity associated with the client articles 171 a-c, according to the embodiment illustrated, comprises one or more of input action 172 a-c. [0025]; The input action data 172 a-c depicted in FIG. 2 may comprise, for example, typing data, mouse movement data, scrolling data, voice recognition input data, copying and pasting data, or any other form of input data).  [0059]; For example, if the search query 114 input by the user is “budget meeting proposal,” the article locator 134 will determine which articles in the data store 160 or the memory 108 are relevant to the search terms. This set may comprise, for example, emails, word processing documents, chat ); and wherein 

determining a relevance score for a record from the second plurality of records is based on features comprising the mode of input of search query terms that match the record (Lawrence: [0025]; The input action data 172 a-c depicted in FIG. 2 may comprise, for example, typing data, mouse movement data, scrolling data, voice recognition input data, copying and pasting data, or any other form of input data. [0065]; In other embodiments, a “client behavior score” reflecting the relative frequency and type of interactions by the user 112 a and/or client 102 a with an article or a type of article, for example a web page or web pages from a particular site, is predetermined and stored in the data store 160).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include the second request for records identifies an entity type, wherein the second request is for records of the identified entity type as taught by Lawrence. The modification to do so would improve White and Zheng’s method to retrieving results by providing better improvement of ranking search results associated to client behavior data (Lawrence: [0037]; provides an improvement of client-side searching by providing for ranking search results based on client behavior data).
	Regarding claim 8, the modification of White, Zheng, and Lawrence teaches claimed invention substantially as claimed, and Lawrence further teaches a mode of input indicates a mechanism of entering the search query term via the user interface, the mode of input representing at least one of: cut and paste operation, drag and drop operation, or typing of individual letters(Lawrence:[0025]; The input action data 172 a-c depicted in FIG. 2 may comprise, for example, typing data, mouse movement data, scrolling data, voice recognition input data, copying and pasting data, or any other form of input data).  

	Regarding claim 15, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach receiving, by the processor, implicit user interactions representing modes of input of individual search query terms; and wherein determining a relevance score for a record from the second plurality of records is based on features comprising the mode of input of search query terms that match the record.

	Lawrence teaches receiving, by the processor, implicit user interactions representing modes of input of individual search query terms(Lawrence: [0023]; As the client 102 a or the user 112 a interacts with a client articles 171 a-c, the monitoring engine 140 monitors such client behavior activity, and from this client behavior activity creates client-side behavior data associated with the client articles 171 a-c. The client behavior activity associated with the client articles 171 a-c, according to the embodiment illustrated, comprises one or more of input action 172 a-c. [0025]; The input action data 172 a-c depicted in FIG. 2 may comprise, for example, typing data, mouse movement data, scrolling data, voice recognition input data, copying and pasting data, or any other form of input data).  [0059]; For example, if the search query 114 input by the user is “budget meeting proposal,” the article locator 134 will determine which articles in the data store 160 or the memory 108 are relevant to the search terms. This set may comprise, for example, emails, word processing documents, chat sessions, and spreadsheets that contains the words “budget,” “meeting,” and/or “proposal.”); and wherein

determining a relevance score for a record from the second plurality of records is based on features comprising the mode of input of search query terms that match the record(Lawrence: [0025]; The input action data 172 a-c depicted in FIG. 2 may comprise, for example, typing data, mouse movement data, scrolling data, voice recognition input data, copying and pasting data, or any other form of input data. [0065]; In other embodiments, a “client behavior score” reflecting the relative frequency and type of interactions by the user 112 a and/or client 102 a with an article or a type of article, for example a web page or web pages from a particular site, is predetermined and stored in the data store 160).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include the second request for records identifies an entity type, wherein the second request is for records of the identified entity type as taught by Lawrence. The modification to do so would improve White and Zheng’s method to retrieving results by providing better improvement of ranking search results associated to client behavior data (Lawrence: [0037]; provides an improvement of client-side searching by providing for ranking search results based on client behavior data).
	Regarding claim 16, the modification of White, Zheng, and Lawrence teaches claimed invention substantially as claimed, and Lawrence further teaches
a mode of input indicates a mechanism of entering the search query term via the user interface, the mode of input representing at least one of: cut and paste operation, drag and drop operation, or typing of individual letters(Lawrence:[0025]; The input action data 172 a-c depicted in FIG. 2 may comprise, for example, typing data, mouse movement data, scrolling data, voice recognition input data, copying and pasting data, or any other form of input data).  

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0246383 issued to White et al. (hereinafter as "White") in view of U.S Patent Application Publication 2016/0283585 issued Hao Zheng (hereinafter as "Zheng") in further view of U.S Patent Application Publication 2007/0016553 issued to Dumais et al. (hereinafter as “Dumais”).
Regarding claim 3, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach the second request to display a set of records comprises a partial search query entered via a widget of the user interface.

	Dumais teaches the second request to display a set of records comprises a partial search query entered via a widget of the user interface(Dumais: [0041]; A user interface 450 generates the query 430 and receives modified or personalized results based upon a query modification 470 and/or results modification 460 provided by the personalization component 410. As utilized herein, the term “query modification” refers to both an alteration with respect to terms in the query 430 and alterations in an algorithm that matches the query 430 to documents in order to obtain the personalized results 440. In another aspect, results modification take a user's input as-is to generate a query to yield results which are then modified (via user model) to generate personalized results).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include request to display a set of records comprises a partial search query entered via a widget of the user interface as taught by Dumais. The modification to do so would improve White and Zheng’s method to retrieving results by providing better improvement of ranking search results associated to client behavior data (Dumais: [0064]; the event component can be employed to trigger indexing of various types of information on the basis of user-activity. User's activity with information objects can also be utilized to improve information presentation).
	Regarding claim 11, the modification of White and Zheng teaches claimed invention substantially as claimed, however the modification of White and Zheng does not explicitly teach the second request to display a set of records comprises a partial search query entered via a widget of the user interface.

	Dumais teaches the second request to display a set of records comprises a partial search query entered via a widget of the user interface(Dumais: [0041]; A user interface 450 generates the query 430 and receives modified or personalized results based upon a query modification 470 and/or results modification 460 provided by the personalization component 410. As utilized herein, the term “query modification” refers to both an alteration with respect to terms in the query 430 and alterations in an algorithm that matches the query 430 to documents in order to obtain the personalized results 440. In another aspect, results modification take a user's input as-is to generate a query to yield results which are then modified (via user model) to generate personalized results).  
It would of been obvious to one of the ordinary skills in the art before the filing date of the claimed invention was made to include receiving a plurality of record from an online system in which displays a set of record within the area of the user interface and receive implicit user interaction associated to a cursor within the area of the user interface and receiving multiple search request as taught by White to include determining a relevance score for each record and ranking the record according to the relevance score and displaying the record according to the ranking as taught by Zheng to further include request to display a set of records comprises a partial search query entered via a widget of the user interface as taught by Dumais. The modification to do so would improve White and Zheng’s method to retrieving results by providing better improvement of ranking search results associated to client behavior data (Dumais: [0064]; the event component can be employed to trigger indexing of various types of information on the basis of user-activity. User's activity with information objects can also be utilized to improve information presentation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2008/0256050 issued to Zhang et al. (hereinafter as “Zhang”) teaches improving search relevance of a search results by including the relevance factor by monitoring the user’s selection of elements in the search results.
U.S Patent Application Publication 2011/0184883 issued to El-Charif et al. (hereinafter as “El-Charif”) teaches deriving a scoring function in ordering a set of search results and determining whether the conclusion of the results results to the similar request inputted by the user.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

2/12/2021
/ANDREW N HO/Examiner
Art Unit 2162